DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
3.	Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 5,106,946, of record).
Clark is directed to a tire cord (and thus a reinforcing layer including such a cord) comprising polyamide yarns (polyhexamethylene adipamide corresponds with nylon 6,6) (Abstract and Column 1, Lines 5-50).  It is initially noted that a fair reading of Clark suggests the use of multiple yarns to form a tire cord as is consistent with the construction of well-known and conventional tire cords.  One of ordinary skill in the art at the time of the invention would have found it obvious to form the tire cord of Clark with multiple yarns given the art recognition detailed above. 
Clark further states that such a cord is manufactured with yarns having a considerably greater tenacity than conventional nylon 6,6, yarns while maintaining low dry shrinkage values (Column 1, Lines 52+).  Clark also teaches (a) tenacity values that can be as high 13.0g/d or higher and such values are on the order of at least 30% greater than those of conventional nylon 6,6 yarns (Column 1, Lines 10+, Column 3, Lines 10+, and Table 1 in Applicant’s original disclosure) and (b) modulus values that are greater than 35 g/d and less than 75 g/d (Column 3, Lines 15+ and Page 5, Lines 16-20 in Applicant’s original disclosure).  These features appear to be extremely analogous with those desired in the final tire cord of Applicant’s invention (see Table 1 and Page 4, Lines 4+).  It is emphasized that the claims as currently drafted are directed to a ply (and associated tire) and structural limitations are limited, in this instance, to the characteristics of the cord in the final article.  Based on the extreme similarities between the inventive cord and that detailed in Clark, it reasons that the tire cord of Clark would demonstrate properties in accordance to the claimed invention.  Lastly, the claimed stretching operation is directed to the method of manufacture and there is no evidence that such a method results in a materially different article/reinforcing ply.  Again, the manner in which certain properties are achieved is immaterial to the patentability of the claimed article- it is simply required that the claimed properties are in fact realized.      
	With further respect to claim 31, individual yarns have a linear density between 100 and 4,000 denier (corresponds with 111-4,444 dtex) (Column 3, Lines 23+) and such encompasses the claimed cord construction.  Additionally, cord loadings between 80 and 120 epdm are consistent with those commonly used in any number of tire components.  
	Also, regarding claims 31 and 32, the yarn of Clark (after processing) has a dry heat shrinkage less than or equal to about 6.5% at 160 degrees Celsius (Column 1, Lines 68+).  It is emphasized that the claimed range between 5.0% and 6.5% would have been satisfied at a slightly elevated temperature as required by the claims.
Response to Arguments
4.	Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that Applicant’s specification explains that the stretching provides a higher modulus of elasticity than comparable cords, but which are more fatigue-resistant with respect to cyclical compressive stress and bending stress exposure.  As detailed in the rejection above, Clark is directed to a polyamide yarn that demonstrates high tenacity and high modulus properties, wherein the tenacity values are on the order of 30% greater than common cords (common yarns have a tenacity not exceeding 10.5g/d, while the inventive yarns have a tenacity as high as about 13.0 g/d or more).  While Clark fails to detail a specific stretching operation, it is emphasized that the claims are directed to an article and patentability is a function of the claimed structural limitations.  In this case, it appears that Clark is able to achieve superior mechanical properties without carrying out the stretching operation detailed by Applicant.  Thus, in terms of the claimed article, a method involving a specific stretching operation does not result in a materially different tire article (since an article demonstrating the claimed mechanical properties can be obtained without carrying out the disclosed stretching operation).                
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        September 6, 2022